SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court be and it hereby is AFFIRMED.
Federal Insurance Company (“Federal”) appeals from a judgment entered on March 30, 2001 by the United States District Court for the Southern District of New York that entered summary judgment in favor of defendant Liberty Mutual Insurance Company (“Liberty”). Federal asserted a claim against Liberty for acting in “bad faith” by failing to offer the maximum coverage of Liberty’s policy to settle a lawsuit.
For substantially the reasons stated in Judge Pauley’s careful and thorough Opinion and Order, the judgment of the District Court is AFFIRMED.